DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 4-10, 12-16, & 18-21 (renumbered 1-17) are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 2, 10, & 16.  More specifically, the prior art of record does not specifically suggest receiving, by one or more computers and from a user device, a request for content from a user device; determining, by the one or more computers, that (i) the request for content originated from a user that is not currently logged in to a user account and that (ii) a profile of the user is not available to the one or more computers; generating, by the one or more computers and based on the determination that (i) the request originated from a user that is not currently logged in to a user account and that (ii) the profile of the user is not available to the one or more computers, a notification requesting that the user submit information about their interests, wherein generating the notification includes generating a notification that includes an explanation as to why the notification was shown; and providing, by the one or more computers and for presentation to the user, the notification responsive to the request based on (i) the request having originated from the user that is not currently logged in to the user account and (ii) the profile of the user not being available to the one or more computers.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        January 31, 2022